[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court cannot find that the condition of the floor had existed for such a length of time that defendant's employees, in the exercise of due care, should have discovered it in time to remedy the condition before plaintiff's fall. Monahan v. Montgomery, 153 Conn. 386, CT Page 6678 390-393; White v. E  F Construction Co., 151 Conn. 110,113-114; compare Monis v. King Cole Stores, Inc., 132 Conn. 499,492-493; Sokolowski v. Medi Mart, Inc., 24 Conn. App. 276,285-287.
Plaintiff has not sustained her burden of proof in regard to defendant's negligence.
Judgment for defendant.
Norris L. O'Neill, J.